Citation Nr: 0118578	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from March 1973 to March 1976, 
and in excess of two years of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

On substantive appeal received in May 2000, the veteran 
checked the box indicating that he desired to appear 
personally before a member of the Board in Washington, DC.  
Such hearing was held in May 2001.

In May 2001, the veteran submitted additional evidence to 
substantiate his claim.  He also submitted a written waiver 
of initial RO review.  Thus, the requirements of 38 C.F.R. 
§ 20.1304(c) (2000) have been satisfied.

Medical statements dated in February 2001 from C.C.J., M.D., 
of Commonwealth Family Physicians, and L.F.P., M.D., of 
Riverhills Healthcare, assert that the veteran is permanently 
and totally disabled because of his low back disability.  The 
matter is referred to the RO for its consideration.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claim.

2.  In an unappealed July 1996 rating decision, the RO denied 
a reopened claim for service connection for a low back 
disorder. 

3.  Although the new evidence received since the July 1996 RO 
determination bears directly and substantially upon the 
specific matter under consideration, it, by itself or in 
conjunction with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is satisfied that all relevant facts 
pertaining to this claim have been properly and sufficiently 
developed.  The Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the VCAA, a 
remand of the issue on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In March 2000, 
the veteran was issued a statement of the case informing him 
of the evidence necessary to reopen his claim.  VA and non-VA 
medical reports are of record, and in May 2001, the veteran 
appeared at a personal hearing before the undersigned.  As 
such, no additional development is warranted.  

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394.

The veteran seeks to reopen his claim for service connection 
for a low back disorder.  Service connection may be 
established for a disability resulting from injury or disease 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  It also 
may be established for a chronic disease, including 
arthritis, if manifest to a degree of 10 percent or more 
within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  Service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in active 
service.  38 C.F.R. § 3.303(d) (2000).

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the 
alternative, there must be evidence that shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).

In August 1995, the RO denied service connection for a low 
back disorder.  In rendering that determination, the RO 
reviewed the veteran's service medical records, VA 
examination report dated in March 1995, and private medical 
reports dated from 1989 to 1995.

The service medical records show that the veteran received 
treatment for low back pain during service and that 
impressions made included chronic low back pain.  However, on 
discharge examination in February 1976 clinical evaluation of 
the spine was normal, although on the Report of Medical 
History the veteran indicated that he had had or currently 
had recurrent back pain.  

The Report of Medical Examination associated with the 
veteran's service as a member of the United States Army 
reserves shows that on enlistment in August 1977 clinical 
evaluation of the spine was normal.  On the Report of Medical 
History, the veteran indicated that he had not had or ever 
had recurrent back pain. 

Medical reports from Mayfield Neurological Institute dated 
from 1982 to 1989 contain a February 1989 documentation 
showing that the veteran reported that in January 1986 a 150-
pound crate fell off of a loading dock and landed on his 
chest and legs, pinning him against his van.  It was noted 
that, after conservative therapy, he returned to work 
although he had exacerbations of low back pain which resolved 
with conservative treatment.  The veteran also reported that 
in February 1988 he injured his back while lifting and had 
low back pain as a result of that incident.  

Medical reports from L.F.P., M.D., dated from 1992 to 1995 
show that the veteran was involved in a motor vehicle 
accident in November 1992 and had low back pain radiating to 
the right lower extremity, less so on the left.  The 
impressions made included suspected herniated lumbar disc 
with right sciatica and degeneration of L5-S1 disc with a 
mild bulge.

On VA examination in March 1995, the veteran attributed his 
back disorder to three separate incidents occurring during 
service.  He reported initially injuring his back after 
falling down a flight of stairs during basic training.  He 
recalled being treated and being placed on light duty for 
two-weeks thereafter.  Thereafter, he reinjured his back 
while lifting tent boxes weighing approximately 250-pounds.  
He again received treatment and was placed on light duty for 
three months.  The veteran reported injuring his back on a 
third occasion while setting up computers.  After that 
injury, he received treatment and was placed on light duty.  
After physical examination in 1995, the diagnosis was chronic 
low back pain with decreased range of motion and normal x-
rays.  

Subsequent to the August 1995 rating determination, the RO 
received VA outpatient treatment reports dated from 1994 to 
1996 showing continued treatment for back pain.  

By a rating decision dated in July 1996, the RO confirmed and 
continued the denial.  The RO noted that although service 
medical records showed treatment for low back pain, no 
residuals were shown on separation examination and clinical 
evaluation of the low back was normal.  The RO found that 
private medical reports described injuries of the low back in 
January 1986 and February 1988, and a magnetic resonance 
imaging (MRI) scan accomplished in 1988 revealed a desiccated 
disc at L5-S1.  The RO concluded, the veteran's low back pain 
that was treated during service was acute and transitory in 
nature and chronic residuals were not present on discharge 
examination.  It also concluded that the disc status at L5-S1 
occurred secondary to a post-service injury and was not 
related to service.  There had been no evidence relating the 
veteran's current back complaints to service, showing that 
arthritis of the spine existed to a compensable degree within 
one year of service, or showing that a chronic back 
disability had existed from the time of the veteran's 
discharge to present.  Notification of the determination was 
mailed to the veteran within the same month; the veteran did 
not appeal.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. § 3.156.  

If a claim becomes final, the Secretary shall reopen the 
claim and review the former disposition of the claim if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

After July 1996, the RO received duplicate copies of the 
veteran's service medical records, including as a member of 
the United States Army reserves.  This evidence is cumulative 
of evidence reviewed when the RO denied the veteran's claim 
in 1996.  Thus, it is not new and material.  

Subsequent to July 1996, the RO also received VA and private 
medical reports and a transcript of a hearing held before the 
undersigned.

Progress notes dated in 1986 from HealthAmerica show that the 
veteran injured his back at work in January 1986 and received 
treatment to include physical therapy.  The reports also show 
that the veteran received treatment until May 1986.  MRI scan 
reports dated in April and November 1998 showing desiccation 
of the L5-S1 disc with an associated bulging are attached.

Private medical reports dated from 1993 to 1997 from 
Bluegrass Orthopaedics show treatment for low back pain as 
well as other musculoskeletal disabilities.  The reports 
document that the veteran reported having back symptoms after 
his motor vehicle accident in November 1992.  The reports 
also document that the veteran recalled incurring a back 
injury at work in November 1988.

Also of record are the following: a May 1997 statement from 
H.L., M.D., addressing an unrelated disability; clinical 
entries dated from 1992 to 1998 from Commonwealth Family 
Physicians showing that the veteran underwent surgery in 
September 1998; an August 1998 MRI scan report and x-ray 
report of the lumbar spine was showing large disc herniation 
at L5-S1 to the left of midline and spurring and mild 
narrowing, L5-S1 disc space; a September 1998 statement from 
N.A., M.D., noting that the veteran had sciatica from a 
herniated disc at the L5-S1 inner space, and that the veteran 
had undergone a lumbar micro-discectomy; and an October 1998 
transcript of a hearing held before the undersigned in 
Washington, DC, primarily showing testimony associated with 
an unrelated matter.  

Also of record are VA outpatient treatment reports dated from 
1990 to 1998.  The reports show that in August 1991 the 
veteran received treatment for back pain after falling off of 
a ladder while painting a house, and that the assessment was 
coccydynia.  Included within the reports is a May 1995 x-ray 
study showing a normal lumbar spine as well as medical 
reports dated in 1998 showing that the veteran received 
medication for pain.  A VA hospital report dated in September 
1998 shows that the veteran underwent a left L5-S1 lumbar 
micro-discectomy, and that the diagnosis was left L5-S1 
herniated disc.

Additionally, after July 1996, the RO received a May 1999 
statement from W.K.B., M.D., certifying that in January 1997 
the veteran presented with a history of degenerative disc 
disease of the L5-S1, and additional VA outpatient treatment 
reports dated from 1998 to 2001 showing continued treatment 
for low back pain with radiation.  Included in the VA 
outpatient treatment reports is an October 1999 nursing 
assessment plan stating that the lifting per history given by 
the veteran contributed to the disc herniation, but the 
lumbar spine disc disease was a chronic degenerative problem 
resulting from years of stress on the lumbar spine. 

Medical statements dated in February 2001 statement from 
C.C.J., M.D., of Commonwealth Family Physicians, and L.F.P., 
M.D., of Riverhills Healthcare, documenting that the veteran 
is permanently and totally disabled because of his low back 
disability have been received as well.

After reviewing the aforementioned medical evidence, the 
Board finds that there is new evidence that was not of record 
when the RO previously finally denied the claim in July 1996.  
However, the evidence is not material when considered in 
conjunction with the record as a whole.  Although the medical 
reports bear directly and substantially upon the specific 
matter under consideration, they are not so significant that 
they must be considered, either alone or in conjunction with 
evidence previously assembled, in order to fairly decide the 
merits of the claim.  The newly submitted medical evidence 
merely confirms the existence of a current low back 
disability without relating such to service and that he 
continues to receive treatment for pain.  Not one of the 
reports attributes the veteran's low back disability to 
service, shows that the disability manifested to a 
compensable degree within a year of service, or shows that 
any in-service treatment resulted in chronic disability.  
Thus, the substance of the record remains unchanged.  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and material 
evidence has not been submitted.  See Winters v. Gober, 291 
F.3d 1375 (Fed. Cir. 2000).

Subsequent to July 1996, the veteran also appeared at a 
personal hearing in May 2001.  At the hearing, the veteran 
testified that his back disability is related to falling down 
a flight of stairs during basic training.  The veteran also 
testified that after the incident he was hospitalized at Fort 
Knox Armor Army Hospital for approximately four weeks.  While 
hospitalized, he stated that he was told that he had a bulge 
of the disc.  During the hearing, the veteran acknowledged 
that he did not have back problems on examination for 
reservist duty in 1977 or when qualifying for employment as a 
firefighter post service.  

Regarding the veteran's testimony presented on appeal, the 
Board notes that the veteran's statements are not new, as 
they are essentially cumulative of prior assertions presented 
when the RO denied the claim in 1996.  Also, as a layperson, 
the veteran is not competent to render a medical opinion as 
to the medical cause of his low back disorder.  His 
assertions of a medical causation therefore are not 
probative.  Further, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The veteran's claim is denied.  See 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for a low back 
disorder, remains final; the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

